Citation Nr: 0111580	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
June 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
which denied service connection for "emphysema and lung 
condition."


REMAND

The veteran suffers from chronic obstructive pulmonary 
disease/emphysema.  Service medical records are not available 
and were presumably destroyed in the 1973 fire at the 
National Personnel Records Center.  In August 1999, the RO 
made a formal finding that service records were unavailable.

The RO asked that the veteran supply alternative forms of 
evidence.  The RO also asked that the veteran provide 
information regarding the units to which he was assigned in 
Germany.  Such information could potentially enable the RO 
locate records pertaining to in-service treatment.  The 
claims file contains no response.

In a May 2000 memorandum, the veteran's representative 
indicated that the veteran desired a local hearing.  
Nevertheless, the veteran's VA Form 9 received several days 
later indicates that he did not want a hearing before the 
Board.

Under the newly-enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 (2000) (to 
be codified at 38 U.S.C. § 5103A), VA must make reasonable 
efforts to assist a claimant obtain evidence necessary to 
substantiate ta claim.  This includes informing the veteran 
of all the evidence needed to support the claim.  Also, VA 
must assist in obtaining government and private records, and 
obtaining medical opinion when such is necessary to make a 
decision on a claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA are satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
guidance provided by VA, including, among 
other things, final regulations, General 
Counsel precedent opinions, and subsequent 
court decisions.  

2.  The RO should seek clarification from 
the veteran regarding his desire to have a 
local hearing at the RO.  If so, the RO 
should schedule such a hearing. 

3.  The RO should make a further attempt 
to obtain alternative forms of evidence 
from the veteran.  In addition, the RO 
should ask the veteran to supply 
information regarding his units of 
assignment while 
stationed in Germany.  

4.  The RO should also attempt to obtain 
records relating to treatment at 
Landstahl Air Force Base from October to 
November 1955 and at the infirmary at 
Kleighber Army Base from November 1955 to 
February 1956.

5.  The RO should obtain VA medical 
records from October 1998 and records 
from a Dr. J.C. Brooks in Dallas from 
1996.  (See veteran's November 1998 VA 
Form 21-526.)  

6.  After obtaining all of the above-
listed evidence, to the extent possible, 
the RO should schedule the veteran for a 
VA pulmonary examination.  The examiner 
should identify all current lung-related 
disabilities and provide an opinion as to 
the etiology of any identified lung 
disability or disabilities.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  

7.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After taking any additional development deemed appropriate in 
addition to that above, the RO should readjudicate the issue 
of service connection for a lung disability.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and be given the opportunity to respond.  The 
appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for 
additional development must be handled expeditiously.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical & Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



